Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding claims 1, 12, and 20, Taser discloses a method and device for preserving chain of custody for digital evidence captured at a portable device, the method comprising: transmitting, at the portable device, to a cloud, a request for approval to upload the digital evidence to the cloud server via an intermediary storage device (P1, line 13 discloses that it is also desirable to monitor the activities performed with such cameras in order to ensure that a chain of custody of any videos recorded by the cameras can be provably established. Fig.5B and P21, line 15 further discloses that the audit trail reporting engine 212 transmits the auditable event entry to the coordinator computing device 107 via the short range wireless interface 228. Next, at block 524, the coordinator computing device 107 transmits the auditable event entry to a data gathering engine 418 of an evidence management system 102 via a long-range wireless interface 310 of the coordinator computing device 107), the request comprising a digitally signed metadata associated with the digital evidence, a first authentication credential associated with the intermediary storage device, and a second authentication credential associated with the portable device (Fig. 5A and P16, line 1 disclose an audit trail signing engine 210 of the auditable camera 106 applies a digital signature to the auditable event entry. P13, line 11 discloses the auditable device data store 410 may store information such as a unique device identifier, an identifier such as a badge number or the like of a user 92 associated with the auditable camera 106 at a given time or date, capabilities of the auditable camera 106), wherein the digitally signed metadata includes a data integrity code that is generated as a function of the digital evidence to be 
receiving, at a portable device, a first response to the request for approval from the cloud server, the first response indicating approval to upload the digital evidence to the cloud server via the intermediary storage device (Fig. 5B and P17, line24 discloses in response to receiving an acknowledgement receipt from the evidence management system 102, the audit trail gathering engine 214 clears the contents of the audit trail data store 216); 
responsive to receiving the first response, transmitting, at the portable device, the digital evidence to the intermediary storage device for uploading to the cloud server (P18, line 6 discloses the auditable camera 106 transmits contents of other data stores of the auditable camera 106 to the evidence management system 102); 
 transmitting, at the portable device, to the cloud server, a request for approval to delete the digital evidence from the portable device (P18 line 27 discloses an acknowledgement receipt may be generated by the evidence management system 102 for the video/audio data as well. This implies that the content transmission is also a request for approval to delete); 
receiving, at the portable device, a second response from the cloud server, the second response indicating an approval to delete the digital evidence from the portable device (See limitation above); 
responsive to receiving the second response, deleting, at the portable device, the digital evidence from the portable device (P18 line 29 discloses receiving the acknowledgement receipt may cause the auditable camera 106 to delete its copy of the transferred audio/video data).  

/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3687